Opinion by
Keefe, J.
In accordance with stipulation of counsel and the decisions cited, the following allowances were made to compensate for the weight of the inedible substance on the outside of the cheese: (1) 2)4 percent for cheese similar in all material respects either to the Romano, Pecorino Romano Sardo, Provolone, or Sbrinz cheese the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), or to the Gouda cheese involved in Abstract 48269; and (2) 1 percent for the cheese similar to the Reggiano cheese which was the subject of Scaramelli v. United States, supra. The protests were sustained to this extent.